FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA GUADALUPE ECHEVESTE DE                      No. 08-71983
PEREZ,
                                                  Agency No. A077-122-052
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Maria Guadalupe Echeveste De Perez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s removal order. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Vasquez

de Alcantar v. Holder, 645 F.3d 1097, 1099 (9th Cir. 2011), and we deny the

petition for review.

      Perez’s contention that her statements reflected in the Form I-213 (Record of

Deportable/Inadmissible Alien) were obtained in violation of 8 C.F.R. § 287.3(c) is

not persuasive because she was not in formal proceedings at the time she made her

statements. See Samayoa-Martinez v. Holder, 558 F.3d 897, 901-02 (9th Cir.

2009) (holding that protections under section 287.3(c) apply only after a Notice to

Appear has been filed in the immigration court).

      The BIA properly concluded that Perez was ineligible for cancellation of

removal because she lacked seven years of continuous residence in the United

States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2); Vasquez

De Alcantar, 645 F.3d 1097, 1100-01 (9th Cir. 2011) (filing an application for

adjustment of status does not constitute “admitted in any status”).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-71983